ORDER

PER CURIAM.
AND NOW, this 30th day of September, 2014, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
(1) Whether in excluding Judge Garb’s [Opinion] and Judge Feudal Opinion as inadmissible hearsay, the Superior Court misapplied this Court’s controlling authority under Weaver v. Lancaster Newspapers, Inc., 592 Pa. 458, 926 A.2d 899 (2007), where both documents provided [the] Newspaper with strong grounds for believing that, before republishing the defamatory content of a January 12, 2004 article reporting on the Petitioners’ testimony before a statewide investigating grand jury, the content of the January 12, 2004 article was false.
(2) Whether the Superior Court erred in its alternative holding that Judge Garb’s [Opinion] and Judge Feu-dale’s Opinion should be excluded under Pa.R.E. 403 on prejudice grounds, where both documents are elemental evidence of [the Newspaper’s] state of mind and reckless disregard for the truth or falsity of [the Newspaper’s] January 12, 2004 and September 18, 2004 articles reporting on [Petitioners’] grand jury testimony.